DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive.
The applicant makes the argument that Oeckl does not teach “force applied by a single punch is simultaneously distributed to both the press tool and the expandable mandrels”. The examiner submits that the force applied by the single punch to activate the expandable mandrels is transmitted through the part into the press tools thus, the force applied by the single punch is simultaneously distributed to both the press tool and the expandable mandrels (see Annotated Fig. 1, the force applied by the single punch causes the mandrel to expand which in turn creates a force against the press tool). Additionally, the force applied by the press tools is simultaneously distributed to both the press tools and the expandable mandrels by the same interpretation.
The applicant makes the argument that the art Toguyeni is a non-analogous art. In response to applicant's argument that Toguyeni is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Toguyeni teaches using expandable mandrels to deform hollow profile components (Fig 6, Elements 12 & 14) situated within a die (Fig. 6, Element 34). As Toguyeni is teaching the use of an expandable mandrel (the primary expanding element of the present invention and of the same field as Oeckl) Toguyeni is analogous art.

    PNG
    media_image1.png
    337
    510
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    333
    500
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    470
    717
    media_image3.png
    Greyscale




Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first wedge being activated by an application of force from either the press tool through a second wedge which acts upon a sloped surface of the first wedge must be shown or the feature(s) canceled from the claim(s). It is not shown in the drawings how the press tool is supposed to be coupled to the second wedge to press the second wedge down and into contact against the first wedge. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Specification
The amendment filed 01/28/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Claim 11 states that the calibration or end sizing of the hollow profile component is achieved through plastic deformation alone. The specification (Page 5, Lines 2-4) states that the calibration of the hollow profile component is achieved by plastic deformation. However, the specification does not state that this calibration is achieved only by plastic deformation.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter in question is the use of the negative limitation in claim 11, “calibrating or end sizing of the hollow profile component is achieved through plastic deformation alone”. The original disclosure does not specify that the deformation of the hollow profile component is to be carried out only by plastic deformation (Page 5, 1st Paragraph, “the hollow profile component is plastically deformed during the calibration”). As such, calibration using plastic deformation as well as other forms of deformation will be considered.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation that the first wedge “is activated by an application of force from either the press tool or the single punch”. As claim 1 states that “force applied by a single punch is simultaneously distributed to both the press tool and the expandable mandrels” it is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1, 3-6, & 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Oeckl et al. (DE 2016201 A1, hereafter Oeckl) in view of American Aluminum Extrusion (“Rectangle Tube” (2016), hereafter AAE).

Regarding Claim 1, Oeckl teaches the calibration or end sizing of a hollow profile component (ig. 2, Element 12) for automobile manufacturing (Page 2, Lines 1 & 2, Machine Translated Specification 1 (below)) including:
Inserting the hollow profile component (Fig. 2, Element 12) into a cavity (Annotated Fig. 2, Element A) of an opened press tool (Fig. 2, Element 33) and closing the press tool (Annotated Fig. 3, Element B)
Introducing an expandable mandrel (Fig. 1, Elements 21 & 22) into the open profile end of the hollow profile component (Fig. 1, Element 12) (Fig. 5, Element Y)
Calibrating or end sizing of the hollow profile component (Fig. 1, Element 12) by applying force to the press tool (Fig. 2, Element 33) and the expandable mandrels (Fig.  1, Elements 21 & 22), such that the hollow profile component (Fig. 1, Element 12) is pressed simultaneously from the outside and from the inside (Annotated Fig. 3, Elements B & C) plastically deforming the calibrated hollow profile
Retracting of the expandable mandrel (Fig. 1, Elements 21 & 22), opening of the press tool (Fig. 2, Element 33), and removing of the hollow profile component (Fig. 1, Element 12)
Wherein the press tool and the expandable mandrels are coupled so that force applied by a single punch (Fig. 5, Element 26) is simultaneously distributed to both the top tool part and the two expandable mandrels.
	Though Oeckl teaches the use of a hollow profile component it does not teach that this hollow profile component is made by extrusion. However, American Aluminum Extrusion, teaches that extrusion is a commonly known method of providing raw stock to be machined (“Stock dies available for production runs or custom rectangular aluminum tube available to your specifications”). It would have been obvious to one skilled in the art prior to the effective filing date to have modified the rectangular tube of Oeckl to be made by a commonly used method (extrusion) for providing the raw rectangular tube stock to be used for subsequent machining operations.
	Though the modified Oeckl teaches the calibration or sizing of the ends of the hollow profile component (Fig. 1, Element 12) and the use of at least one two-piece mandrel (Page 4, 3rd Paragraph, Lines 1-3, Machine Translated Specification 2 (below)) it does not teach that two separate mandrels can be used at both ends to calibrate/size both ends of the hollow profile component. However, it would have been obvious to one skilled in the art prior to the effective filing date to have introduced a second mandrel into the second end of the hollow profile component as this would allow both ends to be calibrated at once reducing the time that it would take to form both ends of the hollow profile component.

    PNG
    media_image4.png
    549
    777
    media_image4.png
    Greyscale

Machine Translated Specification 1 (per Page 2, Lines 1 & 2)

    PNG
    media_image5.png
    861
    770
    media_image5.png
    Greyscale

Machine Translated Specification 2 (per Page 2, Lines 1 & 2)

    PNG
    media_image6.png
    565
    494
    media_image6.png
    Greyscale

Annotated Fig. 2 (per Oeckl, Fig. 2)

    PNG
    media_image7.png
    488
    730
    media_image7.png
    Greyscale

Annotated Fig. 3 (per Oeckl, Fig. 5)


Regarding Claim 3
Only the end regions of the hollow profile component (Fig. 1, Element 12) are calibrated or end sized.

Regarding Claim 4, the modified Oeckl teaches:
During the calibration, functional geometries (Fig. 2, Element 13) are also formed in the hollow profile component (Fig. 2, Element 12) in its end regions.

Regarding Claim 5, the modified Oeckl teaches:
During the calibration, the cross section of the hollow profile component (Fig. 2, Element 12) is scaled with a scaling factor of < 1 (as the end profile cross sectional area is reduced).

Regarding Claim 6, the Oeckl teaches the calibration or end sizing of a hollow profile (Fig. 1, Element 12) component for automobile manufacture (Page 2, Lines 1 & 2), comprising:
A bottom tool part and a top tool part (Fig. 2, Element 33 (when rotated 90 degrees), which can move relatively to each other and which have a cavity (Annotated Fig. 2, Element A) for taking up the hollow profile component (Fig. 2, Element 12)
An expandable mandrel (Fig. 1, Elements 21 & 22), which can be introduced into open profile ends of the hollow profile component (Fig. 1, Element 12) taken up in the cavity (Annotated Fig. 2, Element A), and which can then be expanded (Fig. 5, Elements X & Y)
Wherein the top tool part (Fig. 2, Element 33) and the two expandable mandrels (Fig. 1, Elements 21 & 22) are coupled so that force applied by a single punch (Fig. 5, Element 26) is simultaneously distributed to both the top tool part and the two expandable mandrels.

	Though the modified Oeckl teaches the calibration or sizing of the ends of the hollow profile component (Fig. 1, Element 12) and the use of at least one two-piece mandrel (Page 4, 3rd Paragraph, Lines 1-3, Machine Translated Specification 2 (below)) it does not teach that two separate mandrels can be used at both ends to calibrate/size both ends of the hollow profile component. However, it would have been obvious to one skilled in the art prior to the effective filing date to have introduced a second mandrel into the second end of the hollow profile component as this would allow both ends to be calibrated at once reducing the time that it would take to form both ends of the hollow profile component.

Regarding Claim 9, the modified Oeckl teaches:
The bottom tool part (Annotated Fig. 4, Element D) is designed as a die and the top tool part (Annotated Fig. 4, Element E) as a punch (as they both contain a cavity (Annotated Fig. 2, Element A) and shaping portion (Fig. 2, Element 33) which act as dies and punches).

    PNG
    media_image8.png
    388
    386
    media_image8.png
    Greyscale

Annotated Fig. 4 (per Oeckl, Fig. 2)


Regarding Claim 10, Oeckl teaches producing a hollow profile component (Fig. 1, Element 12) for automobile manufacturing (Page 2, Lines 1 & 2), comprising the steps:
Calibrating or end sizing of the hollow profile component (Fig. 1, Element 12) comprising the steps:
Inserting the hollow profile component (Fig. 2, Element 12) into a cavity (Annotated Fig. 2, Element A) of an opened press tool (Fig. 2, Element 33) and closing the press tool (Annotated Fig. 3, Element B)
Introducing an expandable mandrel (Fig. 1, Elements 21 & 22) into the open profile end of the hollow profile component (Fig. 1, Element 12) (Fig. 5, Element Y)
Calibrating or end sizing of the hollow profile component (Fig. 1, Element 12) by applying force to the press tool (Fig. 2, Element 33) and the expandable mandrels (Fig.  1, Elements 21 & 22)  being coupled so as to receive force from a common source, such that the hollow profile component (Fig. 1, Element 12) is pressed simultaneously from the outside and from the inside (Annotated Fig. 3, Elements B & C)
Retracting of the expandable mandrel (Fig. 1, Elements 21 & 22), opening of the press tool (Fig. 2, Element 33), and removing of the hollow profile component (Fig. 1, Element 12).
	Though Oeckl teaches the use of a hollow profile component it does not teach that this hollow profile component is made by extrusion. However, American Aluminum Extrusion, teaches that extrusion is a commonly known method of providing raw stock of specified dimensions to be machined (“Stock dies available for production runs or custom rectangular aluminum tube available to your specifications”). It would have been obvious to one skilled in the art prior to the effective filing date to have modified the rectangular tube of Oeckl to be made by a commonly used method (extrusion) for providing the raw rectangular tube stock to be used for subsequent machining operations.
	Though the modified Oeckl teaches the calibration or sizing of the ends of the hollow profile component (Fig. 1, Element 12) and the use of at least one two-piece mandrel (Page 4, 3rd Paragraph, Lines 1-3, Machine Translated Specification 2 (below)) it does not teach that two separate mandrels can be used at both ends to calibrate/size both ends of the hollow profile component. However, it would have been obvious to one skilled in the art prior to the effective filing date to have introduced a second mandrel into the second end of the hollow profile component as this would allow both ends to be calibrated at once reducing the time that it would take to form both ends of the hollow profile component.

Regarding Claim 11, the modified Oeckl teaches:
Calibrating or end sizing of the hollow profile component is achieved through plastic deformation.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Oeckl in view of American Aluminum Extrusion, as applied in claim 1,  and further in view of Toguyeni (US 20170341119, hereafter Toguyeni) and Liu (CN 201799527 U, hereafter Liu).

Regarding Claim 2, though the modified Oeckl teaches the expandable mandrels have at least two jaws (Fig. 1, Elements 21 & 22) it does not teach that those two jaws can be forced apart from one another by first wedges able to be pushed between them. However, Toguyeni, in the same field of calibrating hollow profile components, teaches an expandable mandrel (Fig. 6, Elements 46 & 48) having at least two jaws (Fig. 6, Element 46) which can be forced apart from one another by a first wedge (Fig. 6, Element 48) able to be pushed between them in order to re-direct the force of the jaws (Fig. 6, Element 46) toward the inner walls of the hollow profile component (Fig. 6, Element 12). It would have been obvious to one skilled in the art prior to the effective filing date to have configured the two jaws of the expandable mandrels of the modified Oeckl to be forced apart by a first wedge inserted between them, as disclosed by Toguyeni, as such a configuration would be a simple substitution of the means by which the jaws are forced toward the inner walls of the hollow profile component.
The modified Oeckl does not teach that the first wedges pushed between the jaws can be activated by second wedges which receive force applied by the top tool part. However, Liu teaches a second wedge (Fig. 1, Element 1) (activated by a top tool part (Fig. 1, Element 2)) providing a downward force on a first wedge (Fig. 1, Element 5) in order to transfer the downward motion of the second wedge (Fig. 1, Element 1) to a perpendicular motion of the first wedge (Fig. 1, Element 5) attached to a mandrel (Fig. 1, Element 11) forming a section of a hollow profile component (Fig. 1, Element 9). It would have been obvious to one skilled in the art prior to the effective filing date to have substituted the mandrel moving means of the modified Oeckl to be a second wedge acting on a first wedge, as disclosed by Liu, having the predictable result of moving the mandrel of Oeckl.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oeckl, as applied to claim 6, in view of Toguyeni.

Regarding Claim 7, though the modified Oeckl teaches the expandable mandrels have at least two jaws (Fig. 1, Elements 21 & 22) it does not teach that those two jaws can be forced apart from one another by first wedges able to be pushed between them. However, Toguyeni, in the same field of calibrating hollow profile components, teaches an expandable mandrel (Fig. 6, Elements 46 & 48) having at least two jaws (Fig. 6, Element 46) which can be forced apart from one another by a first wedge (Fig. 6, Element 48) able to be pushed between them in order to re-direct the force of the jaws (Fig. 6, Element 46) toward the inner walls of the hollow profile component (Fig. 6, Element 12). It would have been obvious to one skilled in the art prior to the effective filing date to have configured the two jaws of the expandable mandrels of the modified Oeckl to be forced apart by a first wedge inserted between them, as disclosed by Toguyeni, as such a configuration would be a simple substitution of the means by which the jaws are forced toward the inner walls of the hollow profile component.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oeckl in view of Toguyeni, as applied to claim 7, and further in view of Liu.

Regarding Claim 8, the modified Oeckl does not teach that the first wedges pushed between the jaws can be activated by second wedges which receive force applied by the top tool part. However, Liu teaches a second wedge (Fig. 1, Element 1) (activated by a top tool part (Fig. 1, Element 2)) providing a downward force on a first wedge (Fig. 1, Element 5) in order to transfer the downward motion of the second wedge (Fig. 1, Element 1) to a perpendicular motion of the first wedge (Fig. 1, Element 5) 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN SCHOMMER whose telephone number is (571)270-7988.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays 07:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN SCHOMMER/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725